Name: COMMISSION REGULATION (EC) No 756/95 of 3 April 1995 amending Regulation (EC) No 2581/94 and decreasing to 64 400 tonnes the amount of durum wheat held by the Greek intervention agency for which a standing invitation to tender for resale on the internal market has been opened
 Type: Regulation
 Subject Matter: trade policy;  plant product;  consumption;  Europe
 Date Published: nan

 4. 4. 95 EN Official Journal of the European Communities No L 75/9 COMMISSION REGULATION (EC) No 756/95 of 3 April 1995 amending Regulation (EC) No 2581/94 and decreasing to 64 400 tonnes the amount of durum wheat held by die Greek intervention agency for which a standing invitation to tender for resale on the internal market has been opened Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by the Act of Acces ­ sion of Austria, Finland and Sweden, and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (2), as amended by Regulation (EC) No 1 20/94 (3), lays down the procedures and conditions governing the offer for sale of cereals held by intervention agencies ; Whereas Commission Regulation (EC) No 2581 /94 (4), as last amended by Regulation (EC) No 3036/94 (*), opened a standing invitation to tender for the resale on the internal market of 109 400 tonnes of durum wheat held by the Greek intervention agency ; Whereas in the present situation on the market the quan ­ tities of durum wheat held by the Greek intervention agency put up for sale on the internal market of the Community should be decreased to 64 400 tonnes ; Whereas the last partial invitation to tender under Commission Regulation (EC) No 2581 /94 should be post ­ poned ; HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EC) No 2581 /94 ' 109 400 tonnes' is replaced by *64 400 tonnes'. Article 2 Article 2 (2) of Regulation (EC) No 2581 /94 is replaced by the following : *2. The final date for the submission of tenders for the last partial invitation to tender shall expire on 31 May 1995.' Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities, This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 April 1995. For the Commission Franz FISCHLER Member of the Commission 0 OJ No L 181 , 1 . 7. 1992, p. 21 . 0 OJ No L 191 , 31 . 7. 1993, p. 76. 0 OJ No L 21 , 26. 1 . 1994, p. 1 . (4) OJ No L 273, 25. 10. 1994, p. 8 . (Ã  OJ No L 350, 31 . 12. 1994, p. 65.